            Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 1 of 28



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE


    __________________________
    KOSMAS KOUSTAS                )                               Case No. 1:18-cv-00738-LM
                                  )
    v.                            )
                                  )
    UNITED STATES OF AMERICA )
    ______________________________)



                 SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT
     OF THE PETITIONER’S MOTION TO VACATE PURSUANT TO 28 U.S.C. § 2255.

           Now comes the Petitioner Kosmas Koustas who submits the following memorandum

    to supplement materials previously filed pro se in support of his Motion to Vacate pursuant to

    28 U.S.C. § 2255.

           RELEVANT FACTS

           On June 25, 2013 Kosmas Koustas1 was arrested and appeared before the Federal

    District Court on a multiple count indictment, 14-CR-00093, alleging conspiracy, possession

    with intent to distribute marijuana and MDMA, felon in possession of a firearm, and

    possession of a firearm in furtherance of a drug crime. On July 9, 2014, Attorney Michael J.

    Iacopino2 filed his appearance, and he continued to represent Koustas until the time of




1   Hereinafter “Koustas” or “Defendant”.
2   Hereinafter “Iacopino”.



                                                   !1
            Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 2 of 28



    sentencing. Jaye Rancourt,3 an associate at Iacopino, filed her appearance as co-counsel for

    Koustas the same day.

           On December 30, 2014, AUSA Terry Ollila, who represented the government, emailed

    Iacopino to confirm in writing her ongoing concerns about a potential conflict of interest

    based on Iacopino’s representation of a witness, Trevor Allain,4 who had been charged in the

    same ongoing conspiracy and had provided statements inculpating Koustas. See, Attorney

    Affidavit5 ¶ 12. Specifically, she emailed that she had contacted him [Iacopino] several

    months prior after reading Allain’s debriefing report, in order to disclose documents related to

    Koustas’ alleged marijuana distribution activities. Id. She noted that she was surprised to see

    Iacopino’s name listed as counsel for Allain because another AUSA had told her Allain was

    represented by someone else. Id. Ollila advised that Iacopino could travel to the US Attorney's

    Office and review the report to determine if a conflict existed. Id. She said she was prepared

    to disclose the Allain debriefing to determine whether a conflict existed so they could engage

    in a possible dialogue regarding a non-trial disposition. Id.

           The referenced report regarding Allain’s safety valve proffer indicates that Iacopino

    represented Allain at the proffer. See, Attorney Aff. ¶ 24. Iacopino’s associate, Rancourt, who

    filed her appearance as co-counsel for Koustas, represented Allain as lead counsel on his

    conspiracy case. Id. at 28. In the course of representing Koustas, Rancourt appeared as sole

3   Hereinafter “Rancourt”.
4   Hereinafter “Allain”.
5   Hereinafter “Attorney Aff.”



                                                    !2
            Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 3 of 28



    counsel at his motion to suppress—without telling him she had represented Allain.6 During

    the suppression hearing, Rancourt asked no questions related to any confidential source or

    informant. See, Attorney Aff. ¶ 30.

           Subsequent emails between AUSA Ollila and Iacopino dated January 30, 2015 and

    February 3, 2015 again referenced the Jencks material, which Iacopino still hadn’t reviewed

    to determine whether there existed a disqualifying conflict. See, Attorney Aff. ¶ 13-14. By

    then, AUSA Ollila was finalizing the draft plea agreement, and on February 4, 2015, she

    wrote that Koustas’s plea would make Iacopino’s review of the Jencks materials moot. Id. at

    15.

           On February 9, 2015, AUSA Ollila emailed Iacopino that she was waiting for approval

    from the US Attorney relative to the plea agreement. See, Attorney Aff. ¶ 16. Iacopino

    responded, “Actually I think that John Kacavas has recused himself due to his prior

    representation of Koustas.” Id.

           Since at least September 11, 2014, Iacopino and AUSA Terry Ollila corresponded


6 Compare to co-defendant’s Nakos’s case, where Nakos’s lawyer, Attorney Carey, raised a
potential conflict with the Court prior to the detention hearing, noting that during a conflict
check Carey discovered Nakos was a plaintiff in a lawsuit that closed in 2009 and Carey’s
associate represented the defendant in the same suit. There, Carey knew no facts related to the
prior lawsuit, the associate who handled the lawsuit no longer worked for the firm, and there
was no apparent factual connection between the prior lawsuit and Nakos’s criminal case.
Nevertheless, Carey informed the client of the nature of the conflict, the client made an
informed waiver, and the Court made inquiry. See, Nakos transcript, p. 3-4. Here, Rancourt and
Iacopino represented an informant, Allain, in the same continuing conspiracy, Allain provided
statements that inculpated Koustas, and both Rancourt and Iacopino obtained related
confidential communications from Allain during the representation. Yet, neither brought the
conflict to the court’s attention.



                                                   !3
            Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 4 of 28



    regarding the conflict and supposed recusal of US Attorney John Kacavas.7 See, Attorney Aff.

    ¶ 17. Specifically, in an email dated September 11, 2014, Iacopino emailed AUSA Ollila that

    he understood Kacavas had recused himself from Koustas’s case because Koustas was a

    former client, noting that he and Don Feith had a conversation about it sometime ago. Id.

    AUSA Ollila responded that she did not know that Kacavas had recused himself.8 Id.

           John Kacavas, then the US Attorney for the District of New Hampshire, had

    previously represented Koustas at the Merrimack Superior Court on two counts of receiving

    stolen property and one count of reckless conduct, dockets 217-2003-CR-00345, 00346 and

    00347. The matters were prosecuted between April 3, 2002 and September 10, 2003, at which

    time Koustas pled guilty to all charges. Prior to the guilty plea on those cases, Koustas had

    many privileged conversations with then defense attorney Kacavas related to the Merrimack

    Superior Court matters, his criminal history, and personal life. See, Koustas Affidavit9 ¶ 7.

           However, there is no record of a recusal, and Kacavas’s name appears in Kousats’s

    federal case several times. For example, on January 13, 2014, while the case was still being

    investigated, AAG Mythill Ramon wrote to US Attorney John Kacavas, attention AUSA

    Ollila, regarding the wiretap of Koustas’s telephone. See, Attorney Aff. ¶ 7. Specifically, AAG



7   Hereinafter “Kacavas”.
8 Iacopino has stated a document exists written by Don Feith, which acknowledges that
Kacavas represented Koustas and was recusing himself. The Defendant was not aware of the
document, has not received a copy, and is unaware of what steps, if any, were taken in
furtherance of any recusal.
9   Hereinafter “Koustas Aff.”



                                                    !4
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 5 of 28



Mythill Ramon stated that the application pursuant to 18 U.S.C. § 2518 for Koustas’s phone

number, 508-748-9616, had been approved, permitting a 30-day wiretap interception. Id.

Later, AUSA Ollila or someone in her office corresponded with Kacavas about resolving

Koustas’s case. And in the government’s pleadings, AUSA Ollila signed as Kacavas’s

assistant. See, Attorney Aff. ¶ 8.

       Koustas reports that when he told Iacopino about Kacavas' prior representation,

Iacopino said it was inconsequential. See, Koustas Aff. ¶ 12-13. On February 15, 2015,

Koustas wrote a letter to Iacopino expressing his concern that he (Koustas) was feeling

intimidated, threatened and forced into pleading guilty. He asked Iacopino to provide the

remaining discovery, including the warrants and related affidavits, and expressed his wish to

explore his suppression rights. Id. Koustas followed up with a similar letter on February 23,

2015, again asking for the discovery and asserting he was unable to take the plea. Id. By April

7, 2015, Koustas agreed he would resolve his case, but still asked Iacopino to investigate his

suppression motion prior to pleading guilty. Id.

       By at least May 2, 2015, Iacopino had decided the case would resolve without a trial.

In an email to co-counsel Rancourt, he wrote that he was unconcerned about a scheduling

conflict and that Koustas should take the plea. See, Attorney Aff. ¶ 22. Koustas, however,

asserts he only succumbed to a plea based on pressure from Iacopino, and that he continued to

tell Iacopino he wanted a trial up until the time of the plea. Koustas Aff. ¶ 24.

       On August 7, 2015, Koustas pled guilty to so much of the indictment as charged




                                                 !5
        Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 6 of 28



conspiracy to distribute marijuana in excess of 100 grams, possession with intent to distribute

marijuana and MDMA, felon in possession of a firearm, and possession of a firearm in

furtherance of a drug crime. At no time prior to the plea or sentencing did Iacopino, Rancourt,

or AUSA Ollila advise the Court that Iacopino or Rancourt had represented Allain, a

government witness who was convicted as part of the same on-going conspiracy, or that

Kacavas had previously represented Koustas and was therefore conflicted as to the

investigation, prosecution, and sentencing. See, Attorney Aff. ¶ 25; 31-33.

       ARGUMENT

       The Defendant hereby incorporates all arguments and their factual predicates as

contained in his Ryder, previously submitted by him pro se.

1. The Government Violated Due Process Because Kacavas, Who Represented The
   Defendant In A Prior, Substantially Related State Matter, Participated In His
   Prosecution In The Subsequent Federal Case.

        A. Related Facts

        Between April 3, 2002 and September 10, 2003, then defense attorney Kacavas

represented Koustas at the Merrimack Superior Court on two counts of receiving stolen

property and one count of reckless conduct, dockets 217-2003-CR-00345, 00346 and 00347.

On September 10, 2003, Koustas pled guilty to all charges.

       During the pendency of his state cases, Koustas had many privileged conversations

with his then attorney, Kacavas. See, Koustas Aff. ¶ 7. The communications included

information related to Koustas’s background, history and characteristics; his intent and




                                               !6
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 7 of 28



conspiratorial agreement with others to commit the crimes alleged; the means and methods of

the crimes; potential pretrial and trial defenses; plea negotiation strategies; and sentencing

considerations and factors. Id. Koustas also discussed more generally his modus operandi and

thought process in his criminal schemes; which phones, cars, and properties he used to

conduct his illicit affairs; his associates in the charges and uncharged affairs; his strategies and

decision-making process in plea negotiations, and other acts and omissions that could result in

criminal charges. Koustas Aff. ¶ 8.

       During the pendency of the federal case against Koustas, both Iacopino and AUSA

Ollila were aware of the conflict. On September 11, 2014, Iacopino informed AUSA Ollila

that he understood Kacavas had recused himself from Koustas’s case because Koustas was a

former client, and mentioned that he [Iacopino] and Don Feith had a conversation about it

some time before. See, Attorney Aff. ¶ 17. AUSA Ollila responded that she did not know that

Kacavas had recused himself. Id. Despite this, on February 9, 2015, AUSA Ollila again

emailed Iacopino that she was waiting for approval from the US Attorney relative to the plea

agreement, and Iacopino reminded her that he thought Kacavas had recused himself due to his

prior representation of Koustas. Id.

       Kacavas himself was on notice at least by January 13, 2014, that his office was

investigating his former client. On that date, AAG Mythill Ramon wrote to Kacavas, attention

AUSA Ollila, that the application pursuant to 18 U.S.C. § 2518 for Koustas’s phone number,

508-748-9616, had been approved, permitting a 30-day wiretap interception. See, Attorney




                                                 !7
          Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 8 of 28



 Aff. ¶ 7. Not only was Kacavas himself identified as the recipient of information related to his

 office’s investigation and prosecution of Koustas, but his office sought records from the

 Superior Court Clerk’s Office involving the case in which he (Kacavas) had acted as

 Koustas’s defense attorney. Id.

         However, Koustas was never put on notice or provided with any formal

 documentation describing Kacavas’s recusal. For example, while the January 13, 2014 letter

 from AAG Ramon to Kacavas was provided to Koustas as part of discovery, Koustas received

 no documentation related to Kacavas’s recusal. To the contrary, Koustas reports that when he

 told Iacopino about Kacavas' prior representation, Iacopino responded that it was

 inconsequential. See, Koustas Aff. ¶ 13. And neither Iacopino nor AUSA Ollila made the

 Court aware that Kacavas had previously represented Koustas. See, Attorney Aff. ¶ 25; 31-33.

         B. Kacavas’ Prior Representation Of The Defendant Was A Disqualifying
           Conflict

       Attorneys ought not place themselves in situations where their interests conflict with

those of their clients. See, Whitehouse v. United States Dist. Court for Dist. of Rhode Island, 53

F. 3d 1349, 1360-1361 (1st Cir. 1995). Federal law controls the ethical standards of attorneys in

federal court. See, Kevlik v. Goldstein, 724 F. 2d 844, 847(1st Cir. 1984)(“We start with the

generally accepted rule that the district court has the duty and responsibility of supervising the

conduct of attorneys who appear before it.” (citations omitted.)) Federal courts rely on Local

Rules to determine the applicable Rules of Conduct, which are then interpreted under federal

law. See, In re American Airlines Inc., 972 F.2d 605, 610 (5th Cir. 1992), cert. denied 507 U.S.




                                                  !8
            Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 9 of 28



912 (1993).

         Accordingly, the New Hampshire Federal District Court adopts the state of New

Hampshire’s Rules of Professional Conduct. See, Local Rule of the US District Court 83.5

DR-1, Standards for Professional Conduct. US District Court 83.5 DR-1 additionally

contemplates that prosecutors should be held to the higher standards of conduct established for

their profession. See, Young v. United States ex rel. Vuitton et Fils SA, 481 U.S. 787, 803 (1987)

(“This distinctive role of the prosecutor is expressed in Ethical Consideration (EC) 7-13 of

Canon 7 of the American Bar Association (ABA) Model Code of Professional Responsibility

(1982): “The responsibility of a public prosecutor differs from that of the usual advocate; his

duty is to seek justice, not merely to convict.”); In re American Airlines Inc., 972 F.2d at 610

(An “attorney charged with the public’s interest, if anything, should be more circumspect in the

initiation of the type of litigation where too often the charge is equated with ‘conviction’ in the

mind of the public—putting the government on notice that they will be held to the highest

standards of the bar.”)

         Conflicts of interest are addressed in the N.H. Rules of Professional Conduct.10 N.H.

Rule 1.9(b) holds:

           (b) A lawyer shall not knowingly represent a person in the same or a substantially
           related matter in which a firm with which the lawyer formerly was associated had
           previously represented a client: (1) whose interests are materially adverse to that
           person; and (2) about whom the lawyer had acquired information protected by Rules
           1.6 and 1.9(c) that is material to the matter; unless the former client gives informed
           consent, confirmed in writing.




10   Hereinafter “N.H. Rule”.



                                                  !9
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 10 of 28



        In addition to Rule 1.9, lawyers serving as government officials are bound by N.H.

Rule 1.11(d)(2)(a), which dictates that such a lawyer shall not:

        participate in a matter in which the lawyer participated personally and substantially
        while in private practice or nongovernmental employment, unless the appropriate
        government agency gives its informed consent, confirmed in writing.

       “Matter” is defined as:

        (1) any judicial or other proceeding involving a specific party or parties, including an
        application, request for a ruling or other determination, contract, claim, controversy,
        investigation, charge, accusation, arrest or other proceeding; and
        (2) any other matter covered by the conflict of interest rules of the appropriate
        government agency.

       Factors to consider in determining whether the government official is subject to the

prohibition of N.H. Rule 1.11(d) include whether the lawyer supervised or primarily handled a

matter, whether material progress was achieved in the matter, and whether the matter was

reassigned before any substantive review or tasks had been conducted. Id., ABA Ethics

Committee Comments [4]. If the government official intends to proceed with consent of the

government agency, Rule 1.9 dictates that consent must also be obtained from the private party

previously represented. Id.

       a. Koustas’s Prior State Cases And Subsequent Federal Cases Were Substantially
          Related.

       A conflict exists where the new and old matters are the same or substantially related.

See supra, Rule 1.9(b). Matters are “substantially related” for purposes of the rule if, “they

involve the same transaction or legal dispute or if there is otherwise a substantial risk that

confidential factual information as would normally have been obtained in the prior

representation would materially advance the client's position in the subsequent matter.” See,




                                                  !10
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 11 of 28



Watkins v. Trans Union, LLC, 869 F. 3d 514, 520 (7th Cir. 2017)(“substantial relationship” test

looks to Canons 4 and 9 of the A.B.A. Code of Professional Responsibility, and protects the

confidences of a client against possible use against him, avoiding “even the appearance of

professional impropriety.”); Reading Intern., Inc. v. Malulani Group, Ltd., 814 F. 3d 1046,

1050 (9th Cir. 2016); Zerger & Mauer LLP v. City of Greenwood, 751 F. 3d 928, 933 (8th Cir.

2014); Bowers v. Ophthalmology Group, 733 F. 3d 647, 652 (6th Cir. 2013)(citing ABA rules.)

It is not necessary for the defendant to disclose the confidential communications in order to

assert the existence of a conflict; it is irrebuttably presumed that the attorney acquired such

communication during the course of representation. See, Sullivan Cnty. Reg. Refuse Dist. v.

Town of Acworth, 141 NH 479, 483 (1996)(“Accordingly, a ‘former client need never prove

that the attorney actually misused ... confidences.’”)(citation omitted.)

       Here, Kacavas was in possession of privileged information provided by Koustas that

would materially advance the United States’ position in the subsequent prosecution, and so the

cases were substantially related. See, Watkins v. Trans Union, LLC, 869 F. 3d at 520. Kacavas

represented Koustas in a state proceeding in which Koustas was convicted of three felonies—

convictions which Kacavas’s office later considered in its recommendation of a lengthy prison

sentence, and which served as the predicate for the §922(g) conviction. Moreover, Kacavas

obtained confidential factual information about Koustas’s involvement in the same state crimes

used to help drive his sentence in the federal crimes—including Koustas’s intent and

conspiratorial agreement with others to commit the crimes alleged; the means and methods of

the crimes; potential pretrial and trial defenses; plea negotiation strategies; and sentencing




                                                  !11
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 12 of 28



considerations and factors. See, Koustas Aff. ¶ 7-8. Finally, Kacavas obtained confidential

information about Koustas more generally, including his modus operandi and thought process

in his criminal schemes; which phones, cars, and properties he used to conduct his illicit

affairs; his associates in the charges and uncharged affairs; his strategies and decision-making

process in plea negotiations, and other acts and omissions that could result in criminal charges.

Id. All these confidences would advance the position of the United States Attorney’s Office, to

the detriment of Koustas.

       b. The Interests Of Kacavas And Koustas Were Materially Adverse.

       Not only must the prior and subsequent matters be substantially related, but the client’s

and attorney’s interests must be materially adverse. See supra, Rule 1.9(b). Materially adverse

interests need not actually be adverse; the potential or perception of an adverse interest is

enough. See, In re Martin, 817 F. 2d 175, 182 (1st Cir. 1987)(“The test must be more an

objective one. The question is not necessarily whether a conflict exists—although an actual

conflict of any degree of seriousness will obviously present a towering obstacle—but whether a

potential conflict, or the perception of one, renders the lawyer's interest materially adverse to

the [client].”) To determine the potential for an adverse interest, or the perception of an adverse

interest, the Court must evaluate the facts of each case. Id. See also, Pearson v. First NH

Mortg. Corp., 200 F. 3d 30, 37 (1st Cir. 1999)(where potential conflicts existed that would tend

to divide loyalties.); Young v. United States ex rel. Vuitton et Fils SA, 481 U.S. at 807 (“Given

this inherent conflict in roles, there is no need to speculate whether the prosecutor will be

subject to extraneous influence.”)




                                                  !12
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 13 of 28



       Here, the conflict was a “towering obstacle” to Kacavas’s continued representation of

the United States in any investigation or prosecution of Koustas, given the plainly adverse

interests of the parties. See, In re Martin, 817 F. 2d at 182. Even were it not so, the potential

for conflict and the perception of conflict—particularly given the higher standards of conduct

established for prosecutors (See, In re American Airlines Inc., 972 F.2d at 610)—requires a

finding that their interests were materially adverse. See, Young v. U.S., 481 U.S. at 807; In re

Martin, 817 F. 2d at 182.

       c. Kacavas should have been disqualified.

       In Kevlik v. Goldstein, 724 F. 2d 844 (1st Cir. 1984), counsel for the defendant

previously represented a witness who was expected to testify at the defendant’s trial. While

defense counsel did not represent both parties simultaneously, the Court held that successive

representation under the circumstances was a disqualifying conflict. Id. at 850 (In successive

representation, the defense attorney “may misuse confidential information obtained from the

former client, or may fail to fully cross-examine for fear of misusing confidential

information.”); United States v. Oster, 597 F.2d 337, 340 (2d Cir. 1979)(“The principle is well

established that an attorney should be disqualified from opposing a former client if during his

representation of that client he obtained information ‘relevant to the controversy at hand’ or

‘pertaining to the pending matter.’”)(citations omitted).

       Like in Kevlik v. Goldstein, 724 F. 2d 844 (1st Cir. 1984), Kacavas’s successive

representation of Koustas and then the United States created a disqualifying conflict. As the US

Attorney when Koustas’s case was investigated, Kacavas supervised the investigation and

prosecution. Prior to indictment, he oversaw the wiretap on Koustas’s phone, a significant step



                                                  !13
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 14 of 28



in obtaining evidence against his own prior client. Subsequent to indictment, AUSA Ollila

assumed Kacavas continued to oversee the prosecution of the case, and she sought out

Kacavas’s opinion during plea negotiations. Where Kacavas was in a position to misuse the

confidential information conveyed to him by Koustas, “[t]he conclusion is inescapable that

there exists not only the appearance of impropriety, as the district court found, but a conflict of

interest based on the actual or potential use of privileged information. The only way the

conflict of interest can be resolved is by termination . . .” Id. at 850. Kacavas should have been

disqualified.

      C. The US Attorney’s Office Failed To Raise The Conflict

      The prosecuting attorney has a burden to raise conflicts of interest with the Court. See,

United States v. Burgos-Chaparro, 309 F. 3d 50, 52-53 (1st Cir. 2002). Moreover, the Model

Code of Professional Responsibility, DR 1-103(A), requires an attorney to come forward if he

has knowledge of an actual or potential violation of a Disciplinary Rule: “A lawyer possessing

unprivileged knowledge of a violation of DR 1-102 shall report such knowledge to a tribunal or

other authority empowered to investigate or act upon such violation.” Federal courts have

reversed convictions based on conflicts and chastised the prosecution for knowing about the

potential conflicts and not moving for disqualification. See e.g., Mannhalt v Reed, 847 F.2d

575, 583-87 (9th Cir 1988)(“The prosecution here was fully aware before Mannhalt's trial

began of Morris' accusation against Kempton. The prosecution, therefore, had ample

opportunity to bring the potential conflict to the trial judge's attention and move for

disqualification if appropriate. Such a process would have also enabled Mannhalt if he so

desired to waive any conflict on the record after adequate warning. We trust that this opinion



                                                  !14
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 15 of 28



will ensure a pretrial disposition of such conflict of interest issues in the future.”); United

States v Malpiedi, 62 F.3d 465, 470 & n 3 (2nd Cir 1995); United States v Levy, 25 F.3d 146,

152 (2nd Cir 1994); United States v Iorizzo, 786 F.2d 52, 54 & 59 (2nd Cir 1985).

      Once a conflict or potential conflict is raised, only the former client can waive the

privilege. See, Kevlik v. Goldstein, 724 F. 2d at 850 (“The privilege belongs to and may be

waived only by the former client; the attorney may not terminate the privilege unilaterally.

There has been no consent by the former client here.”).Here, the Defendant never waived the

privilege, and is aware of no evidence that Kacavas actually recused himself, despite references

to a supposed recusal in Iacopino’s emails to AUSA Ollila. The opposite is true: discovery

received suggests Kacavas had not recused himself. Prior to indictment, Kacavas oversaw of

the wiretap on Koustas’s phone, suggesting his involvement in this significant step in the

investigation, and after indictment, AUSA Ollila sought out Kacavas’s opinion during plea

negotiations, and claimed no knowledge of recusal. See, Attorney Aff. ¶ 7; 14. In sum,

Kacavas, and the United States Attorney’s Office more generally, failed to raise the conflict,

much less establishing recusal—including satisfactory timing, parameters, and extent. See,

United States v. Burgos-Chaparro, 309 F. 3d at 52-53.

        D. Kacavas’s Involvement In The Investigation, Prosecution, and Sentencing Of
        His Former Client Violated Due Process.

       “The right to due process and a fair trial include the essential element that there is no

unfair advantage to the prosecution by reason of a prior professional relationship between a

member of its staff and a criminal defendant concerning the same or closely related matter.”

United States v. Lavallee, 439 F.3d 670, 681 (10th Cir. 2006)(citations omitted). Due process is




                                                   !15
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 16 of 28



violated when a lawyer who previously represented a client subsequently prosecutes the same

client with respect to the identical matter. See, United States v. Schell, 775 F.2d at 565 (“The

confidentiality of the attorney-client relationship is severely compromised, if not destroyed,

when, after representing a client, a lawyer joins in the criminal prosecution of that client with

respect to the identical matter about which the attorney originally counseled the client. Such

switching of sides is fundamentally unfair and inherently prejudicial. Without question, the

client's right to a fair trial, secured by the due process clauses of the fifth and fourteenth

amendments, is compromised under these circumstances.”)(emphasis in original).

        Here, there existed an attorney-client relationship between Koustas and Kacavas, whose

office subsequently prosecuted Koustas. Kacavas’s involvement as a member of the

prosecutorial team, including his supervisory role in the investigation, prosecution, and

sentencing of Koustas, violated Rule 1.9(a). Compare United States v. Lavallee, 439 F.3d at

713 (where the attorney simply helped to coordinate BOP witnesses for the DOJ attorneys who

represented the government in this case, and otherwise played no role in the investigation or

prosecution of the charges.) Moreover, Kacavas prosecuted Koustas with respect to the

identical matter about which he had originally represented Koustas, insofar as Kacavas

oversaw the government’s sentencing recommendations, including an additional points for the

state convictions for which Kacavas represented Koustas, and the predicate felonies for the

§922(g) conviction. As such, Kacavas’s supervision and direct involvement in the

investigation, prosecution, and sentencing of Koustas violated Due Process.




                                                   !16
          Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 17 of 28



         E. The Due Process Violation Infected the Entire Framework Of The Prosecution
         Resulting In Structural Error, Requiring that the Guilty Plea Be Vacated.

        Appointment of an interested prosecutor constitutes an error, which is so fundamental

and pervasive that it requires reversal without regard to the facts or circumstances of the

particular case. Young v. United States ex rel. Vuitton et Fils SA, 481 U.S. at 809-810 (“An error

is fundamental if it undermines confidence in the integrity of the criminal proceeding. The

appointment of an interested prosecutor raises such doubts.”) The structural error standard

exists both to protect the individual and to protect the appearance of propriety by the

government, because it is a, “fundamental premise of our society that the state wield its

formidable criminal enforcement powers in a rigorously disinterested fashion, for liberty itself

may be at stake in such matters.” Id. at 810-811. An interested prosecutor also, “calls into

question, and therefore requires scrutiny of, the conduct of an entire prosecution, rather than

simply a discrete prosecutorial decision.” Id. at 811-812.

       “Since Kercheval v. United States, 274 U.S. 220, this Court has recognized that ‘unfairly

obtained’ guilty pleas in the federal courts ought to be vacated.” Santobello v. New York, 404

U.S. 257, 264-65 (1971). The Court opined: “[O]n timely application, the court will vacate a

plea of guilty shown to have been unfairly obtained or given through ignorance, fear or

inadvertence. Such an application does not involve any question of guilt or innocence." Id., at

224.

       Here, Koustas need not demonstrate prejudice because the failure of the US Attorney’s

Office to timely raise the conflict inherent in an interested prosecution, and to take adequate

precautionary measures, is structural error. Young v. United States, 481 U.S. at 809-810. Even




                                                 !17
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 18 of 28



were Koustas required to demonstrate prejudice, however, he could meet the standard based on

his fear that he could not take the stand nor have a fair trial because the US Attorney’s Office

possessed confidences that could potentially and unfairly be used against him, and because

those confidences could also be used to provide for an unfair increase in any sentence if

convicted. These are the exact repercussions structural error is meant to address. Young v.

United States ex rel. Vuitton et Fils SA, 481 U.S. at 810-811. Because the proceedings were

infected with prejudice, and because of structural error, Koustas is entitled to a new trial.11

 2. Defendant’s Counsel Labored Under An Actual Conflict of Interest That Adversely
    Affected His Performance In Violation Of The Sixth Amendment Due To His Prior
    Representation Of A Government Witness

      A. Related Facts

       At all times relevant to the District Court proceedings in this case, Koustas was

represented by Iacopino as lead counsel and Rancourt as co-counsel. Prior to taking Koustas’s

case, both Iacopino and Rancourt had represented Allain, who was earlier charged in the same

continuing conspiracy, and who provided the government with information leading to the

subsequent investigation and prosecution of others, including Koustas. See Attorney Aff. ¶ 24;

28. Rancourt was lead counsel for Allain, and Iacopino represented Allain during his

government proffer in 2010. Id.

       Approximately five months after the prosecution of Koustas commenced, AUSA Ollila

emailed Iacopino to confirm in writing her ongoing concerns about the potential conflict of


11The Defendant also seeks dismissal with prejudice. Without being in possession of any
documentation related to Kacavas’s supposed recusal, the Defendant reserves on the issue of
outrageous governmental conduct. See, United States v. Guzman, 282 F.3d 56, 59 (1st Cir.
2002).



                                                  !18
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 19 of 28



interest based on his prior representation of Allain, reminding him that she had notified him of

the conflict several months prior. Attorney Aff. ¶ 12. She reminded Iacopino that she possessed

related Jencks material which she wanted him to review to evaluate the conflict to determine if

they could engage in a possible dialogue regarding a non-trial disposition. Id. More than a

month passed, and email correspondence suggests Iacopino did not review the material related

to the conflict. Even so, the parties were engaging in plea negotiations, with a belief that a plea

would make review of the Jencks materials, and presumably any related conflict, “moot.”

Attorney Aff. ¶ 15.

       In mid-February, Iacopino visited Koustas and presented the Jencks material, which

was the first that the client was aware that Iacopino or anyone from his office had represented a

government witness charged in the same continuing conspiracy. Attorney Aff. ¶ 20. Also in that

meeting, Iacopino provided Koustas with a copy of the draft plea agreement. Id.

Approximately a week later, Iacopino provided Koustas with the discovery in his case. Id.at

21.

       Despite Iacopino’s plea negotiations, Koustas was pushing for Iacopino to file

evidentiary motions, including a motion to suppress the search of his house, which led to the

seizure of substantial evidence against him. Koustas Aff. ¶ 31. As basis for the motion, Koustas

asserted that the police entered and searched prior to obtaining the warrant, and told Iacopino

he could obtain evidence from the security company that oversaw the security of Koustas’s

residence. Id. at 32-35. That motion to suppress was never investigated or filed. Rather, on

April 10, 2015, the Court heard a motion to suppress at which Rancourt appeared as sole

counsel for Koustas and questioned Trooper Norris regarding the basis for the warrant, the




                                                  !19
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 20 of 28



affidavit for which reference unnamed informants and sources of information. Attorney Aff. ¶

30.

       Moreover, Koustas asked Iacopino to bring the various conflicts to the attention of the

Court, including that of Kacavas’s prior representation and Iacopino’s representation of the

witness. Iacopino refused, and Koustas finally agreed to a plea despite feeling pressured to do

so without his rights addressed. Koustas Aff. ¶ 28-30.

        B. Defense Counsel’s Representation Of Koustas After Representing A
        Government Witness In The Same Ongoing Conspiracy Was An Actual Conflict
        Of Interest In Violation of the Sixth Amendment.

        The Sixth Amendment right to effective assistance of counsel is violated when an

 actual conflict of interest adversely affects counsel’s representation. See, Cuyler v. Sullivan,

 446 U.S. 335, 348 (1980).

        “To establish an actual conflict of interest, a defendant must show that (1) the attorney

 could have pursued a plausible alternative defense strategy, and (2) the alternative strategy

 was inherently in conflict with or not undertaken due to the attorney's other loyalties ... If [the

 defendant] can show that some plausible alternative defense strategy or tactic might have

 been pursued, he need not show that the defense would necessarily have been successful if it

 had been sued, but merely that it possessed sufficient substance to be a viable alternative.”

 United States v Cardona-Vicenty, 842 F. 3d 766, 772-733 (1st Cir. 2016). See also, United

 States v. DeCologero, 530 F.3d 36, 77 n.24 (1st Cir. 2008); Ramirez-Benitez, 292 F.3d 22, 27

 (1st Cir.2002). Where the defendant fails to object to the alleged conflict, the defendant bears

 the burden of proving the Sixth Amendment violation. See, Bucuvalas v. U.S., 98 F. 3d 652,




                                                  !20
        Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 21 of 28



655 (1st Cir. 1996)(citing United States v. Soldevila-López, 17 F.3d 480, 486 (1st Cir.1994)

(citing Cuyler, 446 U.S. at 348, 100 S.Ct. at 1718).

       This showing by a defendant of an actual conflict is less burdensome than that

required to establish ineffective assistance of counsel claims. Unites States v. DeCologero,

530 F. 3d at 76-77 (citing United States v. Burgos-Chaparro, 309 F.3d at 52). The defendant

must demonstrate that his counsel's performance was affected by the conflict, but need not

also establish that the difference in performance prejudiced him in the same sense as in an

ineffective assistance claim. Id. See also, Cuyler v. Sullivan, 446 U.S. 335, 348 (1980); United

States v. Levy, 25 F.3d at 157. (“This is not a test that requires a defendant to show that the

alternative strategy or tactic not adopted by a conflicted counsel was reasonable, that the lapse

in representation affected the outcome of the trial, or even that, but for the conflict, counsel's

conduct of the trial would have been different. Rather, it is enough to show that a conflict

exist ed that ‘was inherently in conflict with' a plausible line of defense or attack on the

prosecution's case. Once such a showing is made, Strickland's ‘fairly rigid’ presumption of

prejudice applies.”) Foster v. United States, 469 F.2d 1 (1st Cir. 1972)(“This court is

“peculiarly sensitive to a showing of conflict of interest, if such can be suggested,” Marxuach

v. United States, 398 F.2d 548, 552 (1st Cir.), in the sense that the accused need not delineate

the precise manner in which he was prejudiced.”) Showing an adverse effect, however, still

requires more than mere speculation. United States v. Burgos-Chaparro, 309 F.3d at 53.




                                                 !21
        Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 22 of 28



       a. Defense Counsel Could Have Plausibly Pursued Alternative Defense Strategies.

       The defendant must show that the attorney might plausibly have pursued an alternative

defense strategy. See, United States v. DeCologero, 530 F. 3d at 76-77. Such is the case here.

      First, Koustas asked Iacopino to file a suppression motion based on the illegal search of

his home. Koustas Aff. ¶ 31. Specifically, Koustas alerted Iacopino that the police entered his

home, broke the security cameras, and searched through his belongings—all prior to obtaining

the warrant. Id. at 33-34. He further informed Iacopino that the security company could

provide records demonstrating the time when the cameras were shut off, confirming the time

of the unlawful search. Id. at 35. However, Iacopino never pursued the motion as requested.

Second, Koustas asked Iacopino to alert the Court to Kacavas’s conflicting representation, and

to file a motion to dismiss. Third, either Iacopino or Rancourt could have cross-examined

Trooper Norris regarding the use of informants and/or sources of information, on the filed

motion to suppress or others not filed. And fourth, Koustas felt pressured into pleading guilty

and wanted to take the case to trial. Koustas Aff. ¶ 18.

       All of these could have been plausibly pursued as alternative defense strategies, either

on their own merit, or as part of an overall strategy to obtain a lesser sentence. None of these

strategies were undertaken. See, Cuyler v. Sullivan, 446 U.S. 335, 348 (1980)(“He need not

show that the defense would necessarily have been successful if it had been used, but merely

that it possessed sufficient substance to be a viable alternative.”); Reyes-Vejerano v. United

States, 276 F.3d at 100. (“Reyes-Vejerano has satisfied the first part of this test. It was a




                                                 !22
        Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 23 of 28



plausible (though likely unwise) alternative defense strategy for him to take the stand and

testify he was innocent.”)

      b. Plausible Alternate Strategies Might Have Been Pursued Were It Not For
      Concerns Raised By The Conflict.

        An actual conflict may arise in successive-representation cases because “one client

may stand to gain through negotiations with prosecutors that will injure another, raising

concerns of loyalty; or information obtained in the representation of one client may be

potentially useful to another, raising concerns of confidentiality,” especially “if the first client

is a possible witness at the second client's trial.” Reyes-Vejerano v. United States, 276 F.3d 94,

100 (1st Cir. 2002). “If [the defendant] can show that some plausible alternative defense

strategy or tactic might have been pursued, he need not show that the defense would

necessarily have been successful if it had been sued, but merely that it possessed sufficient

substance to be a viable alternative.” United States v. DeCologero, 530 F. 3d at 76-77.

        Here, prior to representing Koustas, Iacopino and Rancourt represented Allain, who in

2010 provided the government with information that led to the investigation and subsequent

prosecution of Koustas and his co-defendants. Attorney Aff. ¶ 20. Included in this proffer,

Allain told authorities he had delivered marijuana at Koustas’s restaurant, to Koustas’s

employees. Koustas Aff. ¶ 20. However, four years later, when Koustas hired Iacopino to

represent him, Iacopino didn’t alert Koustas to his or his associate’s prior representation of

Allain, or tell Koustas that Allain was instrumental in initiating the investigation. Even as the

case proceeded, and AUSA Ollila emailed Iacopino on several occasions asking him about the



                                                  !23
        Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 24 of 28



conflict, Iacopino didn’t bring the conflict to Koustas’ attention. Neither did Iacopino,

Rancourt or AUSA Ollila bring the conflict to the Court’s attention, despite the obligation to

do so. See e.g., Mannhalt v Reed, 847 F.2d 575, 583-87 (9th Cir 1988). Rather, Koustas was

informed about Iacopino’s former representation of Allain months into Koustas’s case, when

Iacopino was presenting Koustas with a draft plea agreement. Attorney Aff. ¶ 5. Even then,

Iacopino didn’t inform Koustas of the potential for divided loyalties given the confidential

communication in his possession, both personally based on Allain’s proffer and through his

associate, Rancourt, who otherwise represented Allain. Even when Rancourt represented

Koustas at his suppression motion, Koustas was not informed of the divided loyalties. As

such, Koustas cannot be said to have waived the conflict after receiving informed consent. See

e.g., Kevlik v. Goldstein, 724 F. 2d at 850. Moreover, Iacopino’s and AUSA Ollila’s belief that

the plea would render the conflict “moot” was inaccurate, as timely notice of the conflict, and

its potential for divided loyalties, would have affected Koustas’s decision-making relative to

his choice of lawyers. As it was, by the time Koustas learned of the conflict, his funds were

depleted and he felt pressured into taking a plea. Koustas Aff. ¶ 28-30.

       Indeed, after Iacopino’s revelation of the conflict, Koustas wrote Iacopino a letter, in

which he said he felt intimidated, threatened and forced into pleading guilty. He asked

Iacopino to provide the remaining discovery, including the warrants and related affidavits, and

said he wished to explore his suppression rights. Koustas followed up with a similar letter to

Iacopino dated February 23, 2015, again asking for the discovery and asserting he was unable




                                                !24
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 25 of 28



 to take the plea. Separately, Koustas pressed Iacopino to challenge Kacavas’s conflicted

 involvement in the investigation and prosecution of his case. Iacopino said Kacavas’s conflict

 was inconsequential, and didn’t investigate or otherwise prepare the requested motion to

 suppress. With a trial date looming and no motion to suppress or motion to dismiss on file,

 Koustas agreed to resolve his case, but not without continuing to request that Iacopino

 investigate his suppression motion prior to any plea.

        For all these reasons, Koustas asserts that Iacopino’s and Rancourt’s representation of

 Koustas subsequent to their representation of Allain resulted in divided interests and loyalties,

 fueling Iacopino’s unwillingness to alert Koustas or the Court to his former conflicting

 representation of Allain and his wish to resolve the matter short of trial—hoping to render the

 conflict “moot.” Reyes-Vejerano v. United States, 276 F.3d at 100. Had Iacopino and Rancourt

 been forced to try the case, or file motions to suppress that raised questions about the

 government’s informants, they would have been required to inquire about or even cross-

 examine their former client, Allain, relative to his proffer, including statements related to his

 presence at Koustas’s restaurant and the delivery of marijuana to Koustas’s employees. They

 also would have been required to cross-examine Allain relative to his own involvement in the

 continuing conspiracy, information within their possession.12 Moreover, the possibility also

 exists that AUSA Ollila had exculpatory evidence she failed to produce, inaccurately


12 Because Koustas resolved his case short of trial, he is uncertain whether there exists
additional Jencks material regarding Allain in the possession of the prosecutor, as well as
additional relevant and exculpatory information in the possession of Iacopino and/or Rancourt
as Allain’s counsel.



                                                  !25
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 26 of 28



 believing the plea negotiations rendered the conflict moot.13 See, State v. Gonzalez, 173 A. 3d

 583, citing United States v. Ross, 33 F.3d 1507, 1523 (11th Cir. 1994)(Divided loyalties create

 a disqualifying conflict where “the conflict could cause the defense attorney improperly to use

 privileged communications in cross-examination” or where “the conflict could deter the

 defense attorney from intense probing of the witness on cross-examination to protect

 privileged communications with the former client or to advance the attorney's own personal

 interest.”); United States v. Bowie, 892 F. 2d 1494, 1502 (10th Cir.1990) (“If the district court

 determines that an actual conflict adversely affected counsel's performance and there was no

 valid waiver, the court should order a new trial.”); United States v. Iorizzo, 786 F.2d 52, 57–58

 (2d Cir. 1986)(where trial counsel had a conflict of interest because he had previously

 represented the state’s key witness on a related matter and failed to effectively cross examine

 this witness after the trial judge had told counsel that he might encounter ethical problems if

 he pursued certain lines of questioning).

        Where Attorney Iacopino could have pursued a plausible alternative defense strategy

 on Koustas’s behalf, and arguably didn’t due to conflicting loyalties, Koustas has met his

 burden of demonstrating an actual conflict.




13 Koustas is aware that AUSA Ollila failed to provide the his co-defendant, Nakos, with
exculpatory evidence relative to another government witness in the case, requiring reversal of
co-defendant Nakos’s conviction. See, 14-cr-93-01-LM, document 287, Defendant’s Motion for
New Trial.



                                                 !26
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 27 of 28



         3. A Hearing Is Necessary To Resolve Disputes of Material Fact.

      Koustas has made a threshold showing that there are material facts in genuine doubt or

dispute. See, United States v. Lilly, 983 F.2d 300 (1st Cir. 1992); United States v. Abou-Saada,

785 F2d 1, 6 (1st Cir.); United States v. Bowie, 892 F. 2d 1494 (10th Cir. 1990) (“We cannot

discern from the record the precise scope of the prior representation, whether the witness

waived any attorney-client privilege that might have restricted defense counsel's cross-

examination. Nor can we determine whether defendant had knowledge of his counsel's prior

representation of the government witness and waived his right to counsel free of such conflicts,

which is more likely in a case such as this one when defendant has hired counsel.

Consequently, under the circumstances, we are hesitant to dispose of the conflict claim without

an evidentiary hearing on the matter by the district court.”); Hernandez-Hernandez v United

States, 904 F.2d 758, 762 (1st Cir. 1990).(“[28 U.S.C. § 2255] itself erects the first barrier: a

hearing is necessary ‘[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.’”) Myatt v. United States, 875 F.2d 8, 11 (1st Cir.

1989).

      In this case, a hearing is required to (1) assess whether Kacavas recused himself and, if

he did, the timing and scope of any recusal; and (2) assess the scope of Iacopino’s and

Rancourt’s conflict, whether they failed to pursue an alternate defense strategy as a result of the

conflict, whether either informed Koustas of the scope of the conflict and his right to conflict-

free representation, and whether there existed additional exculpatory evidence that would have

bore on Koustas’s decision-making. Kevlik v. Goldstein, 724 F. 2d at 850. Finally, Koustas

reiterates his separate claims of ineffective assistance of counsel and would question the



                                                  !27
         Case 1:18-cv-00738-LM Document 11 Filed 07/23/19 Page 28 of 28



witnesses relative to those claims as well, some but not all of which are raised in this

supplemental memorandum.

CONCLUSION

      For all of the reasons cited herein, the Petitioner respectfully asks this Honorable Court to

ALLOW his Motion to Vacate pursuant to 28 U.S.C. § 2255.

                                Respectfully submitted,
                                KOSMAS KOUSTAS
                                By his attorney,

                                /s/ Victoria Kelleher

                                Victoria Kelleher
                                (#637908)
                                LAW OFFICE OF VICTORIA KELLEHER
                                One Marina Park Drive,
                                Suite 1410
                                Boston, MA 02210
                                (978) 744-4126
                                victoriouscause@gmail.com



                                       Certificate of Service

         I, Victoria Kelleher, attorney of record for the Petitioner Kosmas Koustas,
  do hereby state that I have provided a copy of the Petitioner’s Supplemental
  Memorandum and associated Affidavit of Counsel on all the parties by efile this
  day.

                                                          Signed,

                                                        /s/ Victoria Kelleher
                                                        Victoria Kelleher




                                                 !28
